AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                      UNITED STATES DISTRICT COURn                                               JAN 2 2 2019
                                            SOUTHERN DISTRICT OF CALIFORNIA                                CLERK   us iJisrHic1 cci~Jl·H
                                                                                                    ~Q\JTldE8.N [IJ.'c;iJRIC~JAtY-ORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A CRllhJ~AL t.:A~E                             ;_~Y
                                                                     (For Revocation of Probation or Supervised Release)
                                 v.                                  (For Offenses Committed On or After November 1, 1987)
            DEIVRY ANTOINETTE SASSER (2)
                                                                        Case Number:        3:17-CR-00709-WQH

                                                                     Gerardo A Gonzalez
                                                                     Defendant's Attorney
REGISTRATION NO.                 60517-298
o·
THE DEFENDANT:
1Z1   admitted guilt to violation of allegation(s) No.      1-3

D     was found guilty in violation ofallegation(s) No.
                                                          ~~~~~~~~~~~~~
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
                                   nv3, Unlawful use of a controlled substance and/or Failure to Test; VCCA (Violent Crime
              1-3                  Control Act)




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 4 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     Jauuarv 17. 2019


                                                                     HON. WILLIAM Q. HAYES
                                                                     UNITED STATES DISTRICT JUDGE




                                                                                                            3:17-CR-00709-WQH
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                DENRY ANTOINETTE SASSER (2)                                              Judgment - Page 2 of 4
CASE NUMBER:              3:17-CR-00709-WQH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  4 months




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.              on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on


at   ~~~~~~~~~~~~
                                         , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                3:17-CR-00709-WQH
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

    DEFENDANT:                     DEIVRY ANTOINETTE SASSER (2)                                                                  Judgment - Page 3 of 4
    CASE NUMBER:                   3:17-CR-00709-WQH

                                                           SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
30 months


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
          substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

        If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
    such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
    Payments set forth in this judgment.
       The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
    any special conditions imposed.
                                          STANDARD CONDITIONS OF SUPERVISION
     1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)    the defendant shall support his or her dependents and meet other family responsibilities;
     5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
           reasons;
     6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted permission to do so by the probation officer;
     10)   the defendant shall permit a probation officer to visit him or her at any t'ime at home or elsewhere and shall permit confiscation of any contraband
           observed in plain view of the probation officer;
     11)   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)   the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
           the court; and
     13)   as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
           with such notification requirement.




                                                                                                                              3: 17-CR-00709-WQH
 AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 DEFENDANT:             DEIVRY ANTOINETTE SASSER (2)                                           Judgment - Page 4 of 4
 CASE NUMBER:           3:17-CR-00709-WQH

                                 SPECIAL CONDITIONS OF SUPERVISION
Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation Officer
at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of
a violation of a condition of release; failure to submit to a search may be grounds for revocation; the defendant
shall warn any other residents that the premises may be subject to searches pursuant to this condition.

Not transport, harbor, or assist undocumented aliens

Not associate with undocumented aliens or alien smugglers.

Participate in a program of mental health treatment as directed by the probation officer, The Court authorizes
the release of the presentence report and available psychological evaluations to the mental health provider, as
approved by the probation officer. Allow for reciprocal release of information between the probation officer and
the treatment provider. May be required to contribute to the costs of services rendered in an amount to be
determined by the probation officer, based on the defendant's ability to pay.

The offender reside for a period of not to exceed 180 days in a residential reentry center, public law component,
as directed by the Probation Officer, and shall observe the rules of the facility. Subsistence may be waived by
the Probation Officer

The offender shall participate in an outpatient substance abuse treatment and counseling program that includes
urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer.

The offender shall abstain from using alcohol and illicit drugs, and from abusing prescription medications during
the period of supervision.

As directed by the Probation Officer, the offender shall pay all or part of the costs of the Court-ordered treatment
to the aftercare contractors during the period of community supervision. The offender shall provide payment and
proof of payment as directed by the Probation Officer. If the offender has no ability to pay, no payment shall be
required.

The offender shall reside at, participate in and successfully complete a residential substance abuse treatment and
counseling program approved by the United States Probation Office, that includes testing to determine whether
the offender has reverted to the use of drugs or alcohol, and the offender shall observe the rules of that facility

II




                                                                                            3:17-CR-00709-WQH
